NOT DESIGNATED FOR PUBLICATION

                                               No. 121,223

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                            STATE OF KANSAS,
                                                Appellee,

                                                    v.

                                           JOSHUA D. MEADOWS,
                                                Appellant.


                                    MEMORANDUM OPINION

        Appeal from Reno District Court; TRISH ROSE, judge. Opinion filed August 21, 2020. Reversed
and remanded with directions.


        Jennifer C. Bates, of Kansas Appellate Defender Office, for appellant.


        Thomas R. Stanton, deputy district attorney, Keith E. Schroeder, district attorney, and Derek
Schmidt, attorney general, for appellee.


Before ARNOLD-BURGER, C.J., STANDRIDGE and POWELL, JJ.


        PER CURIAM: Joshua D. Meadows appeals from the district court's decision to
deny his counsel's motion to withdraw. Because the record reflects that the district court
failed to discharge its duty to inquire into Meadows' claim that he had a conflict of
interest with his attorney, we reverse and remand the matter to the district court so it can
conduct the proper inquiry.




                                                    1
                                              FACTS

       On January 30, 2019, Meadows pled guilty to three different drug related charges.
He originally was scheduled to be sentenced on April 12, 2019, but that hearing was
continued to April 26, 2019, because Meadows wanted time to talk with his attorney,
Nicholas L. Oswald, about the possibility of withdrawing his plea. As Oswald later
explained to the district court, Meadows had questions about if, and the manner in which,
his codefendants were being prosecuted. Meadows also wanted to discuss how the
employment termination of one of the officers who investigated the case impacted his
own prosecution. Oswald noted that the timing of Meadows' inquiries was key because if
Meadows waited until after his sentencing to move to withdraw his plea, the standard of
proof would change from good cause to manifest injustice.


       The day before the rescheduled sentencing hearing, Oswald filed a motion to
withdraw as counsel, citing irreconcilable differences between himself and Meadows that
mostly centered around Meadows' desire to withdraw his plea. The district court took up
that motion at the sentencing hearing. Oswald explained to the court that Meadows
wanted to back out of his plea agreement, which required him to withdraw because any
motion to withdraw the plea invariably would involve an ineffective assistance of counsel
claim. The State, for its part, conceded that Oswald's motion should be granted and
suggested that the district court appoint new counsel for Meadows, allow that attorney to
file a motion to withdraw plea, and then set the matter for an evidentiary hearing. The
district court denied the motion based on counsel's brief statements summarized above
without conducting any further inquiry. The judge stated that she was "hard-pressed to
find that based on what [Oswald] said, . . . that [there was] any reason to delay
sentencing." The judge went on to say:


              "We're going to go ahead with sentencing, Counsel. I haven't heard anything that
       would justify removing counsel at this time. Mr. Meadows, throughout this process you



                                                 2
       have had assigned counsel. Assigned counsel isn't someone you choose. You have the
       right to hire your own but as long as you're accepting assignment of appointed counsel,
       then I decide who represents you."


       The court sentenced Meadows to 49 months in prison but granted a dispositional
departure and placed him on probation for a term of 36 months. Meadows now appeals,
claiming that the district court abused its discretion when it denied his counsel's motion
to withdraw.


                                                ANALYSIS

       When a district court is confronted with a potential conflict of interest issue, it is
required to make an appropriate inquiry as to that conflict. If such an inquiry is made, the
district court's decision is reviewed for an abuse of discretion. We review the district
court's inquiry into a potential conflict of interest under the abuse of discretion. State v.
Brown, 300 Kan. 565, 570-71, 331 P.3d 797 (2014).


       "'Judicial discretion is abused if judicial action (1) is arbitrary, fanciful, or unreasonable,
       i.e., no reasonable person would take the view adopted by the trial court; (2) is based on
       an error of law, i.e., if the discretion is guided by an erroneous legal conclusion; or (3) is
       based on an error of fact, i.e., substantial competent evidence does not support a factual
       finding on which a prerequisite conclusion of law or the exercise of discretion is based.'"
300 Kan. at 571 (quoting State v. Ward, 292 Kan. 541, 550, 256 P.3d 801 [2011]).


       Generally, a defendant must show justifiable dissatisfaction with his or her
original appointed counsel to be entitled to the appointment of new counsel. Justifiable
dissatisfaction "can be 'demonstrated by showing a conflict of interest, an irreconcilable
disagreement, or a complete breakdown in communication between counsel and the
defendant.'" 300 Kan. at 575. The law imposes a threshold burden of establishing
justifiable dissatisfaction on the defendant, but once met, it imposes an affirmative duty



                                                      3
on the district court to conduct an appropriate inquiry into the alleged conflict. 300 Kan.
at 575. "A district court conducts an appropriate inquiry into a defendant's dissatisfaction
with counsel by investigating: '(1) the basis for the defendant's dissatisfaction with
counsel and (2) the facts necessary for determining if that dissatisfaction warrants
appointing new counsel, that is, if the dissatisfaction is justifiable.'" State v. Toothman,
310 Kan. 542, 554, 448 P.3d 1039 (2019). This duty is not particularly demanding; it
often can be satisfied if the district court asks even one, open-ended question. 310 Kan. at
554 ("'A single, open-ended question by the trial court may suffice if it provides the
defendant with the opportunity to explain a conflict of interest, an irreconcilable
disagreement, or an inability to communicate with counsel.'"). But if a district court fails
to make any inquiry into the nature of the potential conflict, it fails to satisfy its duty and
that constitutes an abuse of discretion. State v. Stovall, 298 Kan. 362, 370, 312 P.3d 1271
(2013).


       Here, Oswald raised the potential of a conflict of interest between himself and
Meadows at both the original and the continued sentencing hearings. Oswald also raised
it in his motion to withdraw as counsel, which was filed the day before the continued
sentencing hearing. Despite being given three articulated statements of attorney
dissatisfaction, the district court failed to make any sort of inquiry into the potential
conflict of interest. Instead, the judge stated that she was "hard-pressed to find that based
on what [Oswald] said, . . . that [there was] any reason to delay sentencing." The court
then denied Oswald's motion to withdraw as counsel and proceeded with sentencing. We
conclude the decision to deny the motion to withdraw as counsel without first making an
inquiry into the alleged conflict between Meadows and his attorney rested on legal error,
which means it constitutes an abuse of discretion. For this reason, we reverse the district
court's decision to deny the motion to withdraw and remand this case with directions to
conduct an evidentiary hearing so the court can inquire to conduct into the potential
conflict of interest that Oswald and Meadows alleged. If the court determines a conflict
existed at the time it was raised, the court shall grant the motion, appoint new counsel for


                                               4
Meadows, allow that attorney to file a motion to withdraw plea, and then set the matter
for an evidentiary hearing.


       Reversed and remanded with directions.




                                            5